Citation Nr: 0318562	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased compensable evaluation for the 
service connected dermatitis with alopecia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1979.

This appeal arises from an August 2001 rating decision of the 
Chicago, Illinois Regional Office (RO).  


REMAND

The veteran contends that his service connected skin 
disability has increased in severity thereby warranting the 
assignment of a compensable evaluation.  In support of this 
contention, the veteran testified that recent VA treatment 
records demonstrate the worsening of his disability.  It is 
further noted that the veteran has not been afforded a VA 
rating examination in several years.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, it should be 
ensured that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  As part of the notice required under 
the new law, the veteran should be asked 
to provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record to include all 
current treatment records from the VA 
Chicago health care system.  The veteran 
should be assisted by attempts to obtain 
the evidence he identifies, and in 
particular, copies of records of any 
treatment of the veteran at the VA 
Chicago health care system since July 
2001 should be obtained.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA dermatology 
examination.  The claims folder should be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  Unretouched color 
photographs of all areas affected by the 
service connected skin disability should 
be taken and associated with the claims 
folder.  Further, the examiner is 
requested to address each of the criteria 
listed below.  

a) The examiner should indicate whether 
there is evidence of exfoliation, 
exudation or itching and involvement of 
an exposed surface or extensive area; 
whether there is evidence of constant 
exudation or itching, extensive lesions 
or marked disfigurement; or whether there 
is evidence of ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally 
repugnant disfigurement.  The examiner 
should indicate the extent to which 
scars, if any, may be considered to be 
disfiguring.

b) The examiner should indicate the 
percentage of the veteran's body that is 
affected by the service connected skin 
disability and indicate whether more than 
topical therapy is required.  The 
examiner should indicate which, if any, 
of the following 8 characteristics of 
disfigurement are present: Scar 5 or more 
inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

4.  When the above actions have been 
completed, the claim should be re-
adjudicated.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




